Citation Nr: 0933330	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  06-27 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
Meniere's disease, to include as due to mustard gas exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The Veteran served on active duty from July 1945 to July 
1946, from December 1946 to December 1951, from March 1952 to 
March 1956, and June 1956 to June 1960.  

This matter comes before the Board of Veterans Appeals 
(Board) on the basis of a rating decision entered in January 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, denying each of the claims at 
issue.  Notice is taken that the January 2006 action also 
included denials of an original claim for service connection 
for varicose veins, as well as a claim to reopen for prostate 
cancer.  Those issues were the subject of a notice of 
disagreement but not a substantive appeal and, thus, are not 
within the Board's jurisdiction for review.  It is also noted 
that this appeal was certified to the Board by the RO in 
Houston, Texas.  

The Veteran in his substantive appeal indicated that he did 
not wish to appear at a Board hearing due to his inability to 
travel.  In a separate statement, dated in August 2006, he 
reiterated that he desired no Board hearing.  

The issue of the veteran's entitlement to service connection 
for Meniere's disease, based on a claim to reopen therefor, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the VA's Appeals Management Center 
(AMC) in Washington, DC.


FINDINGS OF FACT

1.  Service treatment records are incomplete through no fault 
of the Veteran.  

2.  The Veteran's assigned military duties included, among 
other things, his exposure to heavy arms fire and other 
sources of excessive noise.  

3.  The Veteran credibly describes the inception of his 
bilateral hearing loss during his extended period of military 
service.  

4.  The evidence is in equipoise as to whether the Veteran's 
current bilateral hearing loss disability as defined by the 
applicable VA regulation originated during his military 
service.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.385 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000, and was 
thereafter codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008).  To implement the provisions of the 
VCAA, VA promulgated regulations now codified, in pertinent 
part, at 38 C.F.R. §§ 3.102, 3.159, 3.159A, 3.326(a) (2008).  
The VCAA has also been the subject of various holdings of 
Federal courts.  However, as the Board herein finds that the 
evidence supports a grant of service connection for bilateral 
hearing loss, the need to discuss VA's efforts to comply with 
the VCAA, its implementing regulations, and the interpretive 
jurisprudence, is obviated.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for an organic disease 
of the nervous system, such as a sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case. When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim. It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.  

The evidence of record includes only a portion of the 
veteran's service treatment records, following various 
unsuccessful attempts by the RO to obtain all of the records 
in question.  In light of this, the Board recognizes that it 
should employ a "heightened" duty "to explain its findings 
and conclusions and to consider carefully the benefit-of-the- 
doubt rule."  See Cromer v. Nicholson, 19 Vet. App. 215, 217- 
18 (2005), quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); accord Russo v. Brown, 9 Vet. App. 46, 51 (1996) 
(explaining that precedent does "not establish a heightened 
'benefit of the doubt,' only a heightened duty of the Board 
to consider applicability of the benefit of the doubt rule, 
to assist the claimant in developing the claim, and to 
explain its decision when the veteran's medical records have 
been destroyed").  

Records developed by the service department do not identify 
awards or decorations received by the Veteran which denote 
his engagement in combat against the enemy, but the Veteran 
credibly notes that, in addition to his primary duty as a 
steward, he was assigned to a battle station aboard ship and 
involved in the firing of a 40-millimeter gun.  On that 
basis, it is conceded that the Veteran was exposed to 
acoustic trauma.  The Board also finds that the Veteran 
offers a credible account that hearing loss of each of his 
ears began during service.  While the Veteran is not 
competent to diagnose a hearing loss disability as defined by 
38 C.F.R. § 3.385-such a diagnosis is made on the basis of a 
certified audiological examination-he is competent to report 
what comes to him through his senses, to include noticing 
some degree of hearing loss during service and the 
persistence and worsening of his hearing deficit thereafter.  

The record reflects that the Veteran in 1973 had an 
exacerbation of his Meniere's disease, there having been a 
nine-year history thereof, with a reported progression of his 
vertigo to the point he had become unable to work.  As his 
treating physician had found his disease to be medically 
untreatable, a vestibular nerve dissection of the left ear 
through the left middle cranial fossa was undertaken in 
October 1973.  A preoperative audiogram was noted to show a 
mild sensorineural hearing loss at 2000 Hertz; the left ear 
demonstrated a flat 40 decibel sensorineural hearing loss.  
Further surgery was required in October 1976 for a right 
superficial parotidectomy, which was completed, followed by a 
benign postoperative course.  

The existence of hearing loss of each ear was confirmed in 
February 1978, when VA audiological findings were shown to 
meet the criteria set forth in 38 C.F.R. § 3.385.  Such had 
been preceded by a VA neurological examination in January 
1978, when a medical history was chronicled, to include the 
in-service onset of the veteran's hearing loss.  Results from 
subsequent testing were consistent with the existence of 
hearing loss for VA purposes.  

Given that the Veteran was exposed to acoustic trauma during 
service and he has credibly noted the in-service onset of his 
hearing loss, and inasmuch as hearing loss of both ears was 
shown as early as 1973, prior to any surgery in the area of 
either ear, it is determined that the evidence is in relative 
equipoise as to whether the Veteran's current bilateral 
hearing loss disability began during his period of active 
duty.  With application of the doctrine of reasonable doubt, 
the Board finds that service connection for bilateral hearing 
loss is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 
38 C.F.R. §§ 3.102, 3.303, 3.385  




ORDER

Service connection for bilateral hearing loss is granted.  


REMAND

The Veteran also seeks to reopen his previously denied claim 
for service connection for Meniere's disease, alleging in 
connection with his claim to reopen filed in September 2004 
that his Meniere's disease is the result of in-service 
mustard gas exposure.  Review of the record indicates that 
the veteran's service treatment records are incomplete, with 
there being only very limited records for the period of time 
from 1946 to 1956, and none for the periods of service before 
and/or after.  The AMC/RO must make another attempt to obtain 
the missing records and once the search for service treatment 
records has been exhausted, the RO/AMC should request any 
additional alternative records, such as from the Office of 
the Surgeon General (SGO) and sick/morning reports.  If no 
such records can be found, that fact should be documented in 
the record and a formal determination as to the 
unavailability of service treatment records as required under 
38 C.F.R. § 3.159 should be made.  

Accordingly, the case is REMANDED for the following actions:

1. Undertake those efforts necessary to 
ensure compliance with the VA's duties to 
notify and assist the appellant, 
consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A and 38 C.F.R. 
§ 3.159, to include notifying him of the 
information and evidence still needed to 
substantiate his claim to reopen for 
Meniere's disease, to include as due to 
mustard gas exposure.  

2.  Obtain verification from the National 
Personnel Records Center and/or the 
applicable service departments regarding 
the dates of all periods of active duty 
served by the Veteran, including those 
periods of service in the Navy and Air 
Force.   

3.  Obtain from National Personnel 
Records Center and/or the applicable 
service departments copies of all 
available service treatment records for 
all periods of military service for 
inclusion in the claims folder.  In 
addition, utilize all secondary sources, 
inclusive of the Office of the Surgeon 
General, in attempting to ascertain what 
medical treatment was received by the 
Veteran in service and on what 
approximate dates.  Efforts to obtain 
these and any other Federal records must 
continue until the AMC determines by way 
of a formal written determination that 
the records sought do not exist or that 
further efforts to obtain same would be 
futile, and, if it is so determined, then 
appropriate notice under 38 C.F.R. § 
3.159(e) must be provided to the Veteran 
and he must then be afforded an 
opportunity to respond.

4.  Lastly, readjudicate the veteran's 
application to reopen his claim for 
service connection for Meniere's disease, 
to include as due to mustard gas 
exposure, by addressing the threshold 
question of whether new and material 
evidence has been received to reopen the 
veteran's previously denied claim 
therefor.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided 
with a supplemental statement of the 
case, which should contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


